Exhibit 10.(j)
Coeur d’Alene Mines Corporation
Performance Unit Agreement
(2003 Long-Term Incentive Plan)
     You have been selected to be a Participant in the Coeur d’Alene Mines
Corporation 2003 Long-Term Incentive Plan (the “Plan”), as specified below:
     Participant:
     Date of Grant:
     Number of Performance Share Units:
     Price at Date of Award:



This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933.
     THIS AGREEMENT, effective as of the Date of Grant set forth above,
represents the grant of Performance Units by Coeur d’Alene Mines Corporation, an
Idaho corporation (the “Company”), to the Participant named above, pursuant to
the provisions of the Plan.
     The Plan provides a complete description of the terms and conditions
governing Performance Units. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Agreement. All capitalized
terms shall have the meanings ascribed to them in the Plan, unless specifically
set forth otherwise herein. The parties hereto agree as follows:
     1. Grant of Performance Units. The Company hereby grants to the Participant
Performance Units at the stated Price, which is one hundred percent (100%) of
the Fair Market Value of a Share on the Date of Grant, in the manner and subject
to the terms and conditions of the Plan and this Agreement.
     Except as may otherwise be provided in Sections 3 or 4, the Performance
Units granted hereunder are granted on the condition that the Participant
remains an Employee of the Company from the Date of Grant through (and
including) each of the separate dates on which the grant becomes exercisable, as
set forth below in Section 2. This grant of the Performance Units shall not
confer any right to the Participant (or any other Participant) to be granted
other Awards in the future under the Plan.
     2. Exercise of Performance Units. Except as hereinafter provided, the
Participant will exercise the Performance Unit grant pursuant to the vesting
schedule set forth below.

          Performance Units Which Date   Become Exercisable          

Performance Unit Agreement

1



--------------------------------------------------------------------------------



 



     3. Termination of Employment.

  (a)   By Death. In the event the employment of the Participant is terminated
due to death, all outstanding Performance Units not yet vested shall become
immediately fully vested and shall remain exercisable until the first
anniversary of the Participant’s date of death, by such person or persons as
shall have been named as the Participant’s beneficiary, or by such persons that
have acquired the Participant’s rights under the Performance Unit grant by will
or by the laws of descent and distribution.     (b)   By Disability. In the
event the employment of the Participant is terminated due to Disability, all
outstanding Performance Units not yet vested shall become immediately fully
vested and shall remain exercisable until the third anniversary of the date that
the Committee determines the definition of Disability to have been satisfied.
For the purposes of this Agreement, “Disability” shall mean the date upon which
the Participant becomes entitled to receive benefits pursuant to the Company’s
long-term disability plan then in effect.     (c)   By Retirement. In the event
the employment of the Participant is terminated due to Retirement, all
outstanding Performance Units not yet vested shall become immediately vested and
shall remain exercisable until the third anniversary of the Participant’s
effective date of Retirement. For the purposes of this Agreement, “Retirement”
shall mean: (i) any termination of the Participant’s employment other than for
Cause after the Participant has attained sixty-five (65) years of age; or (ii) a
retirement approved by the Board.     (d)   Termination for Cause. If the
employment of the Participant shall be terminated for Cause, the Participant
shall forfeit all of the unexercised Performance Units, whether vested or not.  
  (e)   For Other Reasons. If the employment of the Participant shall terminate
for any reason other than the reasons set forth in this Section 3(a) through
3(d) herein, all previously vested Performance Units shall remain exercisable
until the date occurring three (3) months from the effective date of
termination. All unvested Performance Units at the date of termination shall
immediately terminate, and shall be forfeited to the Company.

     4. Change in Control. In the event of a Change in Control, all Performance
Units shall become immediately vested and shall remain exercisable until the
first anniversary of the effective date of the Participant’s termination of
employment other than for Cause.
     5. Restrictions on Transfer. This Performance Unit grant may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, this
Performance Unit grant shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s legal representative.
Performance Unit Agreement

2



--------------------------------------------------------------------------------



 



     6. Recapitalization. In the event of any change in the Company’s Shares,
through the declaration of stock dividends or through recapitalization resulting
in stock splits or through merger, consolidation, exchange of shares, or
otherwise, the number of Performance Units, as well as the Performance Unit
Price, may be equitably adjusted by the Committee, in its sole discretion, to
prevent dilution or enlargement of rights.
     7. Procedure for Administration of Performance Unit Grants.

  (a)   Value of Performance Units. Each Performance Unit shall have an initial
value that is established by the Committee at the time of grant. The Committee
shall set performance goals in its discretion which, depending on the extent to
which they are met, will determine the value and/or number of Performance Units
that will be paid out to the Participant.     (b)   Earning of Performance
Units. Subject to the terms of this Plan, after the applicable Performance
Period has ended, the holder of Performance Units shall be entitled to receive
payout on the value and number of Performance Units earned by the Participant
over the Performance Period, to be determined as a function of the extent to
which the corresponding performance goals have been achieved.     (c)   Form and
Timing of Payment of Performance Units. Payment of earned Performance Units
shall be as determined by the Committee and as evidenced in the Award Agreement.
Subject to the terms of the Plan, the Committee, in its sole discretion, may pay
earned Performance Units in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Units at the close of the
applicable Performance Period. The determination of the Committee with respect
to the form of payout of such Awards shall be set forth in the Award Agreement
pertaining to the grant of the Award.

     8. Beneficiary Designation. The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this Agreement is to be paid in case of his or her
death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Vice President Human Resources of the Company
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.
     9. Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continuation of employment by the Company, nor shall
this Agreement interfere in any way with the Company’s right to terminate the
Participant’s employment at any time. A transfer of the Participant’s employment
between the Company and any one of its Subsidiaries (or between Subsidiaries)
shall not be deemed a termination of employment.
Performance Unit Agreement

3



--------------------------------------------------------------------------------



 



     10. Miscellaneous.

  (a)   This Agreement and the rights of the Participant hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant.     (b)   The Committee may
terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may in any material way
adversely affect the Participant’s rights under this Agreement, without the
written consent of the Participant.     (c)   The Company shall have the power
and the right to deduct or withhold an amount sufficient to satisfy federal,
state, and local taxes (including the Participant’s FICA obligation), domestic
or foreign, required by law to be withheld with respect to any exercise of the
Participant’s rights under this Agreement.     (d)   The Participant agrees to
take all steps necessary to comply with all applicable provisions of federal and
state securities laws in exercising his or her rights under this Agreement.    
(e)   This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.     (f)   All obligations of the
Company under the Plan and this Agreement, with respect to this Performance Unit
grant, shall be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.     (g)   To the extent not preempted by federal law,
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of Idaho.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the Date of Grant.

                          Coeur d’Alene Mines Corporation    
 
               
ATTEST:
      By:        
 
         
 
   
 
                             
 
          Participant    

Performance Unit Agreement

4